Case 0:21-cv-61823-BB Document 3 Entered on FLSD Docket 08/31/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-61823-BLOOM

 WALTER DRUMMOND,

        Petitioner,

 v.

 FLORIDA DEPARTMENT
 OF CORRECTIONS,

        Respondent.
                                        /

                                      ORDER OF DISMISSAL

        THIS CAUSE is before the Court upon pro se Petitioner Walter Drummond’s Petition for

 a Writ of Habeas Corpus under 28 U.S.C. § 2254, ECF No. [1] (“Petition”). Petitioner did not file

 the Petition on the District’s form for § 2254 petitions. Nevertheless, the Court has reviewed the

 Petition, the record in this case, the applicable law, and is otherwise fully advised. For the reasons

 set forth below, the Petition is dismissed as successive.

        Petitioner previously filed a petition under 28 U.S.C. § 2254, challenging his convictions

 for robbery with a firearm and shooting into an occupied dwelling entered in the Seventeenth

 Judicial Circuit Court for Broward County, Florida, Case No. 02-004343-CF10A. See Drummond

 v. Jones, No. 15-cv-22572-JAL (S.D. Fla. Aug. 31, 2015), ECF No. [1]. That petition was

 dismissed as untimely under 28 U.S.C. § 2244(d). See id. at ECF No. [8] (adopting Report and

 Recommendation that the petition be dismissed as time-barred and determining that a certificate

 of appealability shall not issue). Petitioner did not appeal the dismissal. See id.

        The Petition now before this Court raises one claim that Petitioner’s Fifth Amendment Due

 Process rights were violated. ECF No. [1] at 3. Petitioner cites to the Writ of Habeas Corpus
Case 0:21-cv-61823-BB Document 3 Entered on FLSD Docket 08/31/2021 Page 2 of 3

                                                                        Case No. 21-cv-61823-BLOOM


 provision under § 79.01, Florida Statutes, and an opinion from the Court of Appeals for the

 Eleventh Circuit that reversed a district court’s dismissal of a § 2254 motion on a time-bar. Id. at

 1 (citing Fla. Stat. § 79.01; Thompson v. Sec’y, Dep’t of Corr., 595 F.3d 1233, 1238-39 (11th Cir.

 2010)). Otherwise, Petitioner does not acknowledge his previous dismissal or address why the

 instant Petition should not be barred as successive.

         Rule 4(b) of the Rules Governing § 2254 Cases provides that, “[i]f it plainly appears from

 the petition and any attached exhibits that the petitioner is not entitled to relief in the district court,

 the judge must dismiss the petition and direct the clerk to notify the petitioner.” Rules Governing

 § 2254 Cases, Rule 4(b). In addition, the United States Supreme Court has stated that “[f]ederal

 courts are authorized to dismiss summarily any habeas petition that appears legally insufficient on

 its face[.]” McFarland v. Scott, 512 U.S. 849, 856 (1994) (citation omitted). Against this backdrop,

 courts reviewing a motion under Rule 4 must construe pro se motions liberally. See Enriquez v.

 Fla. Parole Comm’n, 227 F. App’x 836, 837 (11th Cir. 2007) (citing Haines v. Kerner, 404 U.S.

 519, 520 (1972)).

         Upon review, the Court finds that the Petitioner is not entitled to relief. Petitioner’s initial

 § 2254 petition was dismissed as untimely, “which constitutes a dismissal with prejudice on the

 merits for purposes of restricting a second or successive § 2254 petition.” Jeffus v. Sec’y, Fla.

 Dep’t of Corr., 759 F. App’x 773, 775 (11th Cir. 2018) (citing Jordan v. Sec’y, Dep’t of Corr.,

 485 F.3d 1351, 1353 & 1359 (11th Cir. 2007)). “Before presenting a second or successive petition,

 the petitioner must obtain an order from the appropriate court of appeals authorizing the district

 court to consider the petition as required by 28 U.S.C. § 2244(b)(3) and (4).” Rules Governing §

 2254 Cases, Rule 9. As authorization has not been granted, this Court lacks jurisdiction to hear

 this instant § 2254 Petition. See Burton v. Stewart, 549 U.S. 147, 153 (2007); see also Farris v.

 United States, 333 F.3d 1211, 1216 (11th Cir. 2003).

                                                     2
Case 0:21-cv-61823-BB Document 3 Entered on FLSD Docket 08/31/2021 Page 3 of 3

                                                                  Case No. 21-cv-61823-BLOOM


        Because the Court “lack[s] subject matter jurisdiction to consider the [instant] successive

 petition, [the Court may] not issue a [certificate of appealability]” with respect to any of

 Petitioner’s claims. See Aruanno v. Florida, No. 20-cv-23135-BLOOM, 2020 WL 8675810, at *1

 (S.D. Fla. July 30, 2020) (citing Williams v. Chatman, 510 F.3d 1290, 1295 (11th Cir. 2007)).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Petition, ECF No. [1], is DISMISSSED.

              2. No certificate of appealability shall issue.

              3. All pending motions are DENIED AS MOOT.

              4. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 30, 2021.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Walter Drummond, Pro Se
 #M33531
 Charlotte Correctional Institution
 Inmate Mail/Parcels
 33123 Oil Well Road
 Punta Gorda, FL 33955




                                                    3
